Allowable Subject Matter
Claims 1, 4-5, 16, 19-24, 26-32 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art of record (Howard et al (Pub. No: 2016/0308560)) fails to disclose or fairly suggest, alone or in combination,  a radio frequency (RF) impedance matching network comprising: an RF input configured to operably couple to an RF source having a variable frequency, the variable frequency having a first frequency: an RF output configured to operably couple to a plasma chamber having a variable chamber impedance  and particularly including “ the EYC comprising discrete capacitors and having a first configuration defining ON and OFF states of the discrete capacitors and determine, based on the detected RF parameter, an input impedance at the RF input of the matching network; determine the variable chamber impedance from a parameter matrix lookup table using the determined input impedance of the impedance matching network, the first configuration of the EVC, and the first frequency of the RF source ”, in combination with the remaining claimed limitations as recited in claim 1 (claims 4-5 are allowable since they are dependent on claim 1).
Prior art of record (Howard et al (Pub. No: 2016/0308560)) fails to disclose or fairly suggest, alone or in combination, a method of impedance matching comprising: operably coupling an RF input of an impedance matching network to an RF source having a variable frequency, the variable frequency having a first frequency: operably coupling an RF output of the impedance matching network to a plasma chamber having a variable chamber impedance, wherein the impedance matching network further comprises an electronically variable capacitor (EVC) having a variable capacitance  and particularly including “ the EVC comprising discrete capacitors and having a first configuration defining ON and OFF states of the discrete capacitors: operably coupling a control circuit to the EVC an the EVC comprising discrete capacitors and having a first configuration defining ON and OFF states of the discrete capacitors: operably coupling a control circuit to the EVC and a sensor; detecting, by the sensor, an RF parameter; and causing, by the control circuit, an impedance match between the RF source and the plasma chamber by: determining, based on the detected RF parameter, an input impedance at the RF input of the matching network”, in combination with the remaining claimed limitations as recited in claim 16 (claims 19-24, 26-30 are allowable since they are dependent on claim 16).
 Prior art of record (Howard et al (Pub. No: 2016/0308560)) fails to disclose or fairly suggest, alone or in combination, a method of manufacturing a semiconductor comprising: placing a substrate in a plasma chamber configured to deposit a material layer onto the substrate or etch a material layer from the substrate; and energizing plasma within the plasma chamber by coupling RF power from an RF source into the plasma chamber to perform a deposition or etching, and while energizing the plasma  and particularly including “ capacitor (EVC) having a variable capacitance, the EYC comprising discrete capacitors and having a first configuration defining ON and OFF states of the discrete capacitors; operably coupling a control circuit to the EVC and a sensor; detecting, by the sensor, an RF parameter ”, in combination with the remaining claimed limitations as recited in claim 31).
Prior art of record (Howard et al (Pub. No: 2016/0308560)) fails to disclose or fairly suggest, alone or in combination, an RF output configured to operably couple to the plasma chamber, the plasma chamber having a variable chamber impedance; an electronically variable capacitor (EVC) having a variable capacitance and particularly including “the EYC comprising discrete capacitors and having a first configuration defining ON and OFF states of the discrete capacitors; and he control circuit is configured to: determine, based on the detected RF parameter, an input impedance at the RF input of the matching network; determine the variable chamber impedance from a parameter matrix lookup table using the determined input impedance of the impedance matching network, the first configuration of the EVC, and the first frequency of the RF source” in combination with the remaining claimed limitations as recited in claim 32).

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D. A whose telephone number is (571)272-1817.  The examiner can normally be reached on 6 AM to 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taningco Alexander H can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.   Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Minh D A/
Primary Examiner
Art Unit 2844